973 A.2d 414 (2009)
Frank J. LAIRD, Trustee Under The Trust Agreement of February 24, 1988 and Vernon C. Keesey, Jr., Individually and on behalf of a Class of the Minority Shareholders of the Clearfield & Mahoning Railroad Company, a Pennsylvania Corporation and Derivatively on behalf of the Clearfield & Mahoning Railroad Company, Petitioners
v.
The CLEARFIELD & MAHONING RAILWAY COMPANY, a Pennsylvania Corporation, Buffalo, Rochester & Pittsburgh Railway Company, a Pennsylvania Corporation, Buffalo & Pittsburgh Railroad, Inc., a Pennsylvania *415 Corporation, CSX Transportation, Inc., a Virginia Corporation, R.J. Corman Railway Company/Pennsylvania Lines, Inc., a Pennsylvania Corporation and Richard J. Corman and Consolidated Rail Corporation and David R. Irvin, Respondents.
No. 51 WAL 2009.
Supreme Court of Pennsylvania.
June 3, 2009.

ORDER
PER CURIAM.
AND NOW, this 3rd day of June 2009, the Petition for Allowance of Appeal is DENIED. The Application to Supplement the Petition for Allowance of Appeal and the Application to Further Supplement the Petition for Allowance of Appeal to Correct Errors of Fact in Defendants' Answer to the Petition for Allowance of appeal are also DENIED.